DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-pressure seal” in claim 8 is a relative term which renders the claim indefinite. The term “high-pressure seal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the pressure range of a high-pressure seal?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (U.S. Publication No. 20130306117).
Regrading claim 1, Yamazaki teaches a seal pack of a sample manager of a liquid chromatography system, the seal pack comprising: a plurality of wash flow pathways (Fig.4, 63a and 69a) fluidically connected to a central pathway (Fig.4, 61a) that accommodates a sample needle (Fig.4, 19a), wherein a first wash flow pathway (Fig.4, 69a) is vertically offset from a second wash flow pathway (Fig.4, 63a), such that a wash solution flows axially along an exterior surface of the sample needle in a vertical direction to wash the sample needle when flowing from the first wash flow pathway to the vertically offset second wash flow pathway (Paragraphs 53-56).
Regrading claim 2, Yamazaki teaches wherein the wash solution flows within the central pathway between the first wash flow pathway and the second wash flow pathway (Paragraphs 53-56).
Regrading claim 4, Yamazaki teaches an upper body portion, a middle portion, and a lower body portion, which form a general body structure of the seal pack (As shown in the reproduced Fig.4).
    PNG
    media_image1.png
    661
    1039
    media_image1.png
    Greyscale

Regrading claim 5, Yamazaki teaches wherein the first wash flow pathway (Fig.4, 69a) and the second wash flow pathway (Fig.4, 63a) are both disposed within the upper body portion (As shown in the reproduced Fig.4).
Regrading claim 6, Yamazaki teaches wherein the first wash flow pathway (Fig.4, 69a) includes a wash inlet fluidically connected to an external wash reservoir of the liquid chromatography system (Paragraph 28).
Regrading claim 7, Yamazaki teaches wherein the exterior surface of the sample needle is simultaneously cleaned by the wash solution at two different subsections of the exterior surface of the surface needle (Cleaning liquid goes from passage 69a to passage 63a, therefore cleaning liquid cleans the exterior of the needle 19a simultaneously at two different subsections).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. Publication No. 20130306117) in view of Oka et al. (U.S. Publication No. 20140287453).
Regarding claim 3, Yamazaki teaches all the features of claim 1 as outlined above, Yamazaki is silent about wherein the wash solution washes the sample needle as the sample needle moves vertically within the seal pack.
Oka teaches wherein the wash solution washes the sample needle as the sample needle moves vertically within the seal pack (Paragraph 66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to wash Yamazaki’s needle as Yamazaki’s needle moves vertically because it would wash more areas on the needle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. Publication No. 20130306117) in view of Buzza et al. (U.S. Patent No. 4888998).
Regarding claim 8, Yamazaki teaches all the features of claim 7 as outlined above, Yamazaki is silent about wherein the two different subsections of the exterior surface of the sample needle being simultaneously cleaned are located above and below a high-pressure seal arrangement within the seal pack, respectively.
Buzza teaches (as understood by the examiner) wherein the two different subsections of the exterior surface of the sample needle being simultaneously cleaned are located above and below a high-pressure seal arrangement (Fig.2, 62 and 60) within the seal pack, respectively (Column 5, lines 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incoporate Buzza’s seals (62 and 60) and two washing ports into Yamazaki’s needle washing system because it would wash the needle more thoroughly.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (U.S. Publication No. 20130306117).
Regarding claim 9, Yamazaki teaches all the features of claim 1 as outlined above, Yamazaki is silent about wherein a carryover percentage is equal to or less than 0.0025%.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Yamazaki’s carryover percentage equal or less than 0.0025%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861